Order filed July 26, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00045-CV
                                   ____________

                     MARYAM MOHAMMADI, Appellant

                                         V.

 ALBERTSONS, LLC D/B/A RANDALL'S; ALBERTSONS COMPANIES,
    LLC D/B/A RANDALL'S AND RANDALL'S FOOD MARKETS, INC.
      D/B/A RANDALL'S; RANDALL'S FOOD & DRUGS L.P., D/B/A
                       RANDALL'S, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-51885

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the Plaintiff’s Original Exhibit 29.
      The clerk of the 190th District Court is directed to deliver to the Clerk of this
court Plaintiff’s Original Exhibit 29, on or before August 5, 2022. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the Plaintiff’s Original Exhibit 29, to the clerk of the 190th
District Court.



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.